



EXHIBIT 10.14






RALPH LAUREN CORPORATION
AMENDED AND RESTATED EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN
(As Amended as of May 20, 2020)




1.
PURPOSE.

The purposes of the Plan are to promote the success of the Company; to provide
designated Executive Officers with an opportunity to receive incentive
compensation dependent upon that success; and to attract, retain and motivate
such individuals.




2.
DEFINITIONS.

“Affiliate” shall mean (i) any Person that, directly or indirectly, is
controlled by, or controls or is under common control with the Company and
(ii) any entity in which the Company has a significant equity interest, in
either case as determined by the Committee.
“Award” means an incentive award made pursuant to the Plan.
“Award Schedule” means the Award Schedule established pursuant to Section 4.1.
“Board of Directors” means the Board of Directors of the Company.
“Change in Control” has the meaning given such term in the Company’s 2019
Long-Term Stock Incentive Plan, or any successor plan, each as may be amended
from time to time.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means a committee or subcommittee of the Board of Directors that is
designated by the Board of Directors to administer the Plan and is composed of
not less than two directors.
“Company” means Ralph Lauren Corporation and its successors.
“Executive Officer” means a person who is an executive officer of the Company
for purposes of the Securities Exchange Act of 1934, as amended.
“Participant” means an Executive Officer selected from time to time by the
Committee to participate in the Plan.
“Performance Award” means an Award the vesting of which is intended to be
subject to achievement of performance, as determined by the Committee.
“Performance Criteria” shall mean the criterion or criteria that the Committee
may select for purposes of establishing the Performance Goal(s) for a
Performance Period with respect to any Performance Award under the Plan. In such
event, the Performance Criteria that will be used to establish the Performance
Goal(s) shall be determined in the sole discretion of the Committee, and may
include one or more qualitative or quantitative measures of performance, which
may be based on the attainment of specific levels of performance of the Company
(and/or one or more subsidiaries, Affiliates, divisions or operational and/or
business units, product lines, brands, business segments, administrative
departments or any combination of the foregoing), including but not limited to,
one or more of the following: (a) net earnings or net income (before or after
taxes); (b) basic or diluted earnings per share (before or after taxes); (c) net
revenue or net revenue growth; (d) gross revenue or gross revenue growth, or
gross profit or gross profit growth; (e) net operating profit (before or after
taxes); (f) return measures (including, but not limited to, return on
investment, assets, capital, employed capital, invested capital, equity, or
sales); (g) cash flow measures (including, but not limited to, operating cash
flow, free cash flow, and cash flow return on capital), which may but are not
required to be measured on a per share basis; (h) earnings before or after
taxes, interest, depreciation and/or amortization; (i) gross or net operating
margins; (j) productivity ratios; (k) share price (including, but not limited
to, growth measures and total stockholder return); (l) expense targets or cost
reduction goals; (m) general and administrative expense savings; (n) operating
efficiency; (o) objective measures of customer satisfaction; (p) working capital
targets; (q) measures of economic value added or other “value creation” metrics;
(r) inventory control; (s) enterprise value; (t) customer retention;
(u) competitive market metrics; (v) employee retention; (w) timely completion of
new product rollouts; (x) timely launch of new facilities; (y) objective
measures of personal targets, goals or completion of projects (including but not
limited to succession and hiring projects, completion of specific acquisitions,
reorganizations or other corporate transactions or capital-raising transactions,
expansions of specific business operations and meeting divisional or project
budgets); (z) royalty income; (aa) same store sales (comparable sales),
comparisons of continuing operations to other operations; (bb) market share;
(cc) new store openings (gross or net), store remodelings; (dd) cost of capital,
debt leverage year-end cash position or book value; (ee) strategic objectives,
development of new product lines and related revenue, sales and margin targets,
franchisee growth and retention, menu design and growth, co-branding or
international operations; or (ii) any combination of the foregoing. Any one or
more of the Performance Criteria may be stated as a percentage of another
Performance Criterion, or used on an absolute or relative basis to measure the
performance of the Company, subsidiary and/or Affiliate as a whole or any
divisions or operational and/or business units, product lines, brands, business
segments, or administrative departments of the Company, subsidiary and/or
Affiliate or any combination thereof, as the Committee may deem appropriate, or


1

--------------------------------------------------------------------------------





any of the above Performance Criteria may be compared to the performance of a
group of comparator companies, or published or special index that the Committee,
in its sole discretion, deems appropriate, or compared to various stock market
indices. In the event that applicable tax and/or securities laws permit
Committee discretion to alter the governing Performance Criteria without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval.
“Performance Formula” shall mean, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Performance Award of a particular Participant, whether all,
some portion but less than all, or none of the Award has been earned for the
Performance Period.
“Performance Goals” shall mean, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time in its sole and
absolute discretion, to adjust or modify the calculation of a Performance Goal
for such Performance Period in order to prevent the dilution or enlargement of
the rights of Participants, including but not limited to the occurrence of one
or more of the following events: (a) asset write-downs, (b) litigation or claim
judgments or settlements, (c) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (d) any
reorganization and restructuring programs, (e) items that are unusual in nature
or infrequently occurring as described in the Financial Accounting Standards
Board Accounting Standards Codification Topic 225-20 (or any successor
pronouncement thereto) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to stockholders for the applicable year, (f) acquisitions or
divestitures, (g) any other specific, unusual or nonrecurring events, or
objectively determinable category thereof, (h) foreign exchange gains and
losses, and (i) a change in the Company’s fiscal year.
“Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more time-based
vesting conditions will be measured (or, over which the Performance Goals will
be measured) for the purpose of determining a Participant’s right to and the
payment of an Award.
“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.
“Plan” means this Amended and Restated Ralph Lauren Corporation Executive
Officer Annual Incentive Plan.
“Plan Year” means the Company’s fiscal year.




3.
PARTICIPATION.

Participants shall be selected by the Committee from among the Executive
Officers. The selection of an Executive Officer as a Participant to receive an
Award (including a Performance Award) shall not entitle such individual to be
selected as a Participant with respect to any subsequent Awards.




4.
AWARDS.

4.1. Award Schedules. With respect to each Award, the Committee shall establish
for such Performance Period an Award Schedule for each Participant. The Award
Schedule shall set forth the applicable Performance Period (and in the case of
Performance Awards, the Performance Criteria, Performance Goal(s), and
Performance Formula(s)) and such other information as the Committee may
determine. Award Schedules may vary from Performance Period to Performance
Period and from Participant to Participant.
4.2. Determination of Awards. A Participant shall be eligible to receive payment
in respect of an Award only to the extent that the applicable conditions of such
Award are satisfied, and, in the case of a Performance Award, to the extent that
the Performance Goal(s) for such Award are achieved and the Performance Formula
as applied against such Performance Goal(s) determines that all or some portion
of such Participant’s Award has been earned for the Performance Period, all as
determined by the Committee. As soon as practicable after the close of each
Performance Period, the Committee shall review and determine whether, and to
what extent, the Performance Goals for the Performance Period have been achieved
and, if so, to calculate that amount of the Award earned by each Participant for
such Performance Period based upon such Participant’s Performance Formula.
Anything in this Plan to the contrary notwithstanding, the maximum Award payable
to any Participant with respect to each Plan Year (or portion thereof) shall be
$20,000,000.
4.3. Payment of Awards. Awards shall be paid in a lump sum cash payment as soon
as practicable after the amount thereof has been determined in accordance with
Section 4.2, but in no event later than the fifteenth (15th) day of the third
month following the Plan Year for which the Award relates (or by such later date
as would still qualify as a short-term deferral for purposes of Section 409A of
the Code). The Committee may, subject to such terms and conditions and within
such limits as it may from time to time establish, permit one or more
Participants to defer the receipt of amounts due under the Plan in a manner
consistent with the requirements of Code Section 409A. Notwithstanding the
foregoing, to the extent an amount was intended to be paid so as to qualify as a
short-term deferral under Code Section 409A and the applicable regulations, then
such payment may be delayed if the requirements of Treasury Regulation
1.409A-1(b)(4)(ii) are met.


 


2

--------------------------------------------------------------------------------





5.
TERMINATION OF EMPLOYMENT.

Termination of Employment Prior to the Last Day of the Performance Period.
Unless otherwise determined by the Committee, no Award with respect to a
Performance Period will be payable to any Participant who is not an employee of
the Company on the last day of such Performance Period. Furthermore, except as
otherwise determined by the Committee, a Participant shall be eligible to
receive payment of his or her Award earned during a Performance Period, so long
as the Participant is employed on the last day of such Performance Period,
notwithstanding any subsequent termination of employment prior to the actual
payment of the Award.




6.
ADMINISTRATION.

6.1. In General. The Committee shall have full and complete authority, in its
sole and absolute discretion, (i) to exercise all of the powers granted to it
under the Plan, (ii) to construe, interpret and implement the Plan and any
related document, (iii) to prescribe, amend and rescind rules relating to the
Plan, (iv) to make all determinations necessary or advisable in administering
the Plan, and (v) to correct any defect, supply any omission and reconcile any
inconsistency in the Plan.
6.2. Determinations. The actions and determinations of the Committee or others
to whom authority is delegated under the Plan on all matters relating to the
Plan and any Awards shall be final and conclusive. Such determinations need not
be uniform and may be made selectively among persons who receive, or are
eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.
6.3. Appointment of Experts. The Committee may appoint such accountants,
counsel, and other experts as it deems necessary or desirable in connection with
the administration of the Plan.
6.4. Delegation. The Committee may delegate to others the authority to execute
and deliver such instruments and documents, to do all such acts and things, and
to take all such other steps deemed necessary, advisable or convenient for the
effective administration of the Plan in accordance with its terms and purposes,
except that the Committee shall not delegate any authority with respect to
decisions regarding Plan eligibility or the amount, timing or other material
terms of Awards.
6.5. Books and Records. The Committee and others to whom the Committee has
delegated such duties shall keep a record of all their proceedings and actions
and shall maintain all such books of account, records and other data as shall be
necessary for the proper administration of the Plan.
6.6. Payment of Expenses. The Company shall pay all reasonable expenses of
administering the Plan, including, but not limited to, the payment of
professional, attorney and expert fees.
6.7. Code Section 409A. Notwithstanding any provision of the Plan to the
contrary, it is intended that the provisions of this Plan comply with
Section 409A of the Code, and all provisions of this Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code. Each Participant is solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on or in respect of such Participant in connection with this Plan or any other
plan maintained by the Company (including any taxes and penalties under
Section 409A of the Code), and neither the Company nor any Affiliate shall have
any obligation to indemnify or otherwise hold such Participant (or any
beneficiary) harmless from any or all of such taxes or penalties.
Notwithstanding any provision of the Plan to the contrary and only to the extent
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code, if any Participant is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code, no payments in respect of
any Award that are “deferred compensation” subject to Section 409A of the Code
shall be made to such Participant prior to the date that is six months after the
date of Participant’s “separation from service” (as defined in Section 409A of
the Code) or, if earlier, Participant’s date of death. Following any applicable
six (6) month delay, all such delayed payments will be paid in a single lump sum
on the earliest permissible payment date. With respect to any Award that is
considered “deferred compensation” subject to Section 409A of the Code,
references in the Plan to “termination of employment” (and substantially similar
phrases) shall mean “separation from service” within the meaning of Section 409A
of the Code. Unless otherwise provided by the Committee, in the event that the
timing of payments in respect of any Award (that would otherwise be considered
“deferred compensation” subject to Section 409A of the Code) would be
accelerated upon the occurrence of (i) a Change in Control, no such acceleration
shall be permitted unless the event giving rise to the Change in Control
satisfies the definition of a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation pursuant to Section 409A of the Code or (ii) a disability, no
such acceleration shall be permitted unless the disability also satisfies the
definition of “Disability” pursuant to Section 409A of the Code. For purposes of
Section 409A of the Code, each of the payments that may be made in respect of
any Award granted under the Plan is designated as separate payments.




7.
MISCELLANEOUS.

7.1. Nonassignability. No Award may be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by a Participant otherwise than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.


3

--------------------------------------------------------------------------------





7.2. Withholding Taxes. Whenever payments under the Plan are to be made or
deferred, the Company will withhold therefrom, or from any other amounts payable
to or in respect of the Participant, an amount sufficient to satisfy any
applicable governmental withholding tax requirements related thereto.
7.3. Amendment or Termination of the Plan. The Plan may be amended or terminated
by the Board of Directors in any respect except that (i) no amendment may be
made after the date on which an Executive Officer is selected as a Participant
for a Performance Period that would adversely affect the rights of such
Participant with respect to such Performance Period without the consent of the
affected Participant and (ii) no amendment shall be effective without the
approval of the stockholders of the Company to increase the maximum Award
payable under the Plan.
7.4. Other Payments or Awards. Nothing contained in the Plan will be deemed in
any way to limit or restrict the Company from making any award or payment to any
person under any other plan, arrangement or understanding, whether now existing
or hereafter in effect.
7.5. Payments to Other Persons. If payments are legally required to be made to
any person other than the person to whom any amount is payable under the Plan,
such payments will be made accordingly. Any such payment will be a complete
discharge of the liability of the Company under the Plan.
7.6. Unfunded Plan. Neither the Plan nor any Award shall create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company and a Participant or any other Person. To the extent that
any Person acquires a right to receive payments from the Company pursuant to an
Award, such right shall be no greater than the right of any unsecured general
creditor of the Company.
7.7. Limits of Liability. No member of the Board, the Committee or any employee
or agent of the Company (each such person, an “Indemnifiable Person”) shall be
liable for any action taken or omitted to be taken or any determination made
with respect to the Plan or any Award hereunder (unless constituting fraud or a
willful criminal act or omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable Person may be involved by reason of any action taken
or omitted to be taken or determination made under the Plan or any Award and
against and from any and all amounts paid by such Indemnifiable Person with the
Company’s approval, in settlement thereof, or paid by such Indemnifiable Person
in satisfaction of any judgment in any such action, suit or proceeding against
such Indemnifiable Person, and the Company shall advance to such Indemnifiable
Person any such expenses promptly upon written request (which request shall
include an undertaking by the Indemnifiable Person to repay the amount of such
advance if it shall ultimately be determined as provided below that the
Indemnifiable Person is not entitled to be indemnified); provided that the
Company shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding and once the Company gives notice of its intent to
assume the defense, the Company shall have sole control over such defense with
counsel of the Company’s choice. The foregoing right of indemnification shall
not be available to an Indemnifiable Person to the extent that a final judgment
or other final adjudication (in either case not subject to further appeal)
binding upon such Indemnifiable Person determines that the acts or omissions or
determinations of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud or willful criminal act or
omission or that such right of indemnification is otherwise prohibited by law or
by the Company’s Certificate of Incorporation or By Laws. The foregoing right of
indemnification shall not be exclusive of or otherwise supersede any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the Company’s Amended and Restated Certificate of Incorporation or By
Laws, as a matter of law, individual indemnification agreement or contract or
otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold them harmless.
7.8. No Right of Employment. Nothing in this Plan will be construed as creating
any contract of employment or conferring upon any Participant any right to
continue in the employ or other service of the Company or limit in any way the
right of the Company to change such person’s compensation or other benefits or
to terminate the employment or other service of such person with or without
Cause.
7.9. Section Headings. The section headings contained herein are for convenience
only, and in the event of any conflict, the text of the Plan, rather than the
section headings, will control.
7.10. Invalidity. If any term or provision contained herein is to any extent
invalid or unenforceable, such term or provision will be reformed so that it is
valid, and such invalidity or unenforceability will not affect any other
provision or part hereof.
7.11. Applicable Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award shall be determined in
accordance with the laws of the State of New York.
7.12. Effective Date/Term. The Plan as most recently amended and restated became
effective upon May 20, 2020, for the 2021 Plan Year. The Plan shall remain in
effect in accordance with its terms unless amended or terminated in accordance
with Section 7.3.
7.13. Binding Effect. The obligations of the Company under the Plan shall be
binding on any successor corporation or organization resulting from a merger,
consolidation or other reorganization of the Company, or upon any corporation or
organization that succeeds to substantially all of the assets or business of the
Company.
7.14. Forfeiture Events. The Committee may specify in an Award that an Executive
Officer’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment, in the reasonable
discretion of the Committee, upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance


4

--------------------------------------------------------------------------------





conditions of an Award. Such events may include, but shall not be limited to,
termination of the Executive Officer’s employment for cause, material violation
of material written policies of the Company, or breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the Executive
Officer, as determined by the Committee in its reasonable discretion. In
addition, if, as a result of an Executive Officer’s intentional misconduct or
gross negligence, as determined by the Committee in its reasonable discretion,
the Company is required to prepare an accounting restatement due to the material
noncompliance of the Company with any financial reporting requirement under the
securities laws, the Committee may, in its reasonable discretion, require the
Executive Officer to promptly reimburse the Company for the amount of any
payment previously received by the Executive Officer pursuant to any Award that
was earned or accrued during the twelve (12) month period following the earlier
of the first public issuance or filing with the United States Securities and
Exchange Commission of any financial document embodying such financial reporting
requirement that required such accounting restatement. To the extent required by
applicable law or the rules and regulations of the NYSE or other securities
exchange on which the Company’s common stock is listed or quoted and, in such
case, if so required pursuant to a written policy adopted by the Company, Awards
shall be subject (including on a retroactive basis) to clawback, forfeiture or
similar requirements (and such requirements shall be deemed incorporated by
reference into all outstanding Awards).




5